DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant's Information Disclosure Statements, filed on 03/16/2020 has been received and entered into the record, however it fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e). Applicant is citing numerous references (a total of 28 pages with more than 225 entries).
It is impractical for the Examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft’d, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
          Regarding claim 1, line 13-14, it is not clear whom the second network slice further adapted to perform another activity that facilitates delivery of another service to. Same rejection is applied to claim 8.
          Regarding claim 15, line 11-12, it is not clear what is meant by wherein the second network slice is further adapted to perform another activity. Does it mean wherein the second network slice is further adapted to perform another activity that facilitates delivery of a service to wireless equipment of a first user?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,631,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U. S. Patent # 10,631,208. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; and facilitating, responsive to an occurrence of a condition, access to a second group of virtual network functions, wherein the second group of virtual network functions when instantiated within a second network slice of the software defined network are configured to deliver the service to the wireless equipment of the first user, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service.
The patent claim 1 is as follows:
1. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: identifying a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; detecting an occurrence of a condition; and facilitating, responsive to the detecting of the occurrence of the condition, access to a second group of virtual network functions, wherein the second group of virtual network functions when instantiated within a second network slice of the software defined network are configured to deliver the service to the wireless equipment of the first user during the occurrence of the condition within the first network slice, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service during an occurrence of another condition within another network slice.
The instant application claim 8 is as follows:
8. A method, comprising: determining, by a processing system including a processor, a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; and facilitating, by the processing system and responsive to an occurrence of a condition within the first network slice, access to a second group of virtual network functions, wherein the second group of virtual network functions, when instantiated within a second network slice of the software defined network, are configured to deliver the service to the wireless equipment of the first user, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service.
The patent claim 8 is as follows:
8. A method, comprising: determining, by a processing system including a processor, a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; detecting, by the processing system, an occurrence of a condition; and facilitating, by the processing system and responsive to the determining of the occurrence of the condition within the first network slice, access to a second group of virtual network functions, wherein the second group of virtual network functions, when instantiated within a second network slice of the software defined network, are configured to deliver the service to the wireless equipment of the first user during the occurrence of the condition within the first network slice, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service during an occurrence of another condition within another network slice.
The instant application claim 15 is as follows:
15. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: determining a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; and facilitating, responsive to an occurrence of a condition within the first network slice, access to a second group of virtual network functions of a second network slice, wherein the second group of virtual network functions when instantiated within the software defined network are configured to deliver the service to the wireless equipment of the first user, wherein the second network slice is further adapted to perform another activity.
The patent claim 15 is as follows:
15. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: determining a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user; determining an occurrence of a condition; and facilitating, responsive to the determining of the occurrence of the condition within the first network slice, access to a second group of virtual network functions of a second network slice, wherein the second group of virtual network functions when instantiated within the software defined network are configured to deliver the service to the wireless equipment of the first user during the occurrence of the condition within the first network slice, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service during an occurrence of another condition within another network slice.
 The limitation of instant application claims 2-7, 9-14,16-20 corresponds to the limitation of patent claims 2-7,9-14,16-20 respectively.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,070,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U. S. Patent # 10,070,344. The comparison between the instant application claims and the patent claims similar to para.6 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,8,9,11,12,15,16,18,19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic et al (U.S.Pub. # 2016/0353367).
           Regarding claims 1,8,15,  Vrzic et al disclose a device (CM in fig. 2A,2B), comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying a first group of virtual network functions of a first network slice instantiated within a software defined network and adapted to perform a first activity that facilitates delivery of a service to wireless equipment of a first user (para. 0058, 0059); and facilitating, responsive to an occurrence of a condition, access to a second group of virtual network functions, wherein the second group of virtual network functions when instantiated within a second network slice of the software defined network are configured to deliver the service to the wireless equipment of the first user, wherein the second network slice is further adapted to perform another activity that facilitates delivery of another service (para. 0121.0122,0123)  
          Regarding claims 2,9,16, Vrzic et al disclose wherein the first network slice further comprises a dedicated network slice of a 3rd Generation Partnership Project (3GPP) 5G network reserved to facilitate delivery of the service to the wireless equipment of the first user, wherein the dedicated network slice includes the first group of virtual network functions and excludes a virtual network function of the second group of virtual network functions (para. 0056, 0061).  
          Regarding claims 4,11,18, wherein the another activity facilitates delivery of another service during an occurrence of another condition within another network slice (para. 0104).  
         Regarding claims 5, wherein the second network slice of the software defined network is further adapted to perform another activity that facilitates delivery of the service, and wherein the first group of virtual network functions is incapable of performing the other activity (para. 0115,0116).  
       Regarding claims 12,19,  determining, by the processing system, that excess capacity is required beyond a capacity of the first group of virtual network functions (para. 0121-0123).  
Allowable Subject Matter
Claims 3, 6,7,10,13,14,17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and including terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416